Dismissed and Memorandum Opinion filed March 1, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00124-CR
____________
 
DONTREY LAMON EASON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause No. 1238829
 

 
MEMORANDUM
OPINION
Appellant entered a plea of guilty to theft of between
$100,000 and $200,000.  After a pre-sentence investigation, on December 7,
2010, the trial court sentenced appellant to confinement for eight years in the
Institutional Division of the Texas Department of Criminal Justice.  No motion
for new trial was filed.  Appellant’s notice of appeal was not filed until January
12, 2011.[1]
A defendant’s notice of appeal must be filed within thirty
days after sentence is imposed when the defendant has not filed a motion for
new trial.  See Tex. R. App. P. 26.2(a)(1).
 A notice of appeal that complies with the requirements of Rule 26 is essential
to vest the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the
appeal.  Id.  Under those circumstances it can take no action other than
to dismiss the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Frost and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).
 




[1]   The
notice of appeal is dated January 10, 2011, more than thirty days after
sentencing.  Therefore, the “mailbox” rule will not operate to extend the time
for filing the notice of appeal.  See Tex. R. App. P. 9.29(b) (providing
that a document received within 10 days of its due date is considered timely if
it is mailed before the last day for filing).